Citation Nr: 0639133	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  00-12 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's right knee strain.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's medial compartment 
degenerative joint disease, right knee.

3.  Entitlement to an increased disability evaluation for the 
veteran's lumbar strain with spurring, currently evaluated as 
20 percent disabling from January 29, 1999 to February 6, 
2006 and 40 percent disabling from February 7, 2006 to the 
present.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from May 1987 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issues on appeal were before the Board in October 2004 
and January 2006 when they were remanded both times for 
additional evidentiary development.  

In a March 2006 rating decision, the RO granted an increased 
rating to 40 percent for the lumbar strain, effective from 
February 7, 2006.  The rating also granted a separate 10 
percent evaluation for degenerative joint disease, right 
knee, effective April 8, 2000.  However, since these 
increases did not constitute a full grant of the benefits 
sought, the increased rating issues remain in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issues 
have been changed on the title page to reflect this 
development.  


FINDINGS OF FACT

1.  The service-connected right knee strain is manifested by 
recurrent subluxation or lateral instability which equates to 
no more than slight impairment of the right knee.  

2.  The service-connected degenerative joint disease of the 
right knee is manifested by pain, limitation of flexion to no 
more than 100 degrees and x-ray evidence of degenerative 
changes.

3.  The service-connected lumbar strain with spurring is 
manifested by pain and limitation of motion that equates to 
no more than moderate limitation of motion of the lumbar 
spine without intervertebral disc syndrome symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's right knee strain 
have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2006). 

2.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for the veteran's service-
connected degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2006).

3.  The criteria for entitlement to an increased disability 
evaluation for the veteran's lumbar strain with spurring, 
evaluated as 20 percent disabling from January 29, 1999 to 
February 6, 2006 and 40 percent disabling from February 7, 
2006 to the present, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5295 (2002) 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in the August 
2001, July 2003, January 2005 and January 2006 VCAA letters 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought and 
being adjudicated by this appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the January 2005 VCAA letter 
explicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  The Board 
believes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In this case, the RO's decision came prior to complete 
notification of the veteran's rights under the VCAA and it 
could be argued that notification was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decisions 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on these 
claims has been accomplished and that adjudication of the 
claims, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims in the August 2001, July 2003, 
January 2005 and January 2006 VCAA letters and was also 
informed of the types of evidence necessary to establish any 
disability ratings and/or the effective dates in a letter 
dated in April 2006.  The appellant's status as a veteran has 
never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA records have 
been obtained.  The veteran has been afforded  appropriate VA 
examinations.  The requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.


General increased ratings criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where, as in the instant case as it 
pertains to degenerative joint disease of the right knee, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  The Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

Entitlement to disability evaluations in excess of 10 percent 
for the veteran's right knee strain and degenerative joint 
disease.

Criteria

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment and a 30 percent evaluation 
requires severe impairment.  38 C.F.R. Part 4, Diagnostic 
Code 5257.

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"mild" and "moderate" by VA examiners or other physicians, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6. 

Arthritis due to trauma, substantiated by x-ray findings is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.



Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45(f).

Under Diagnostic Code 5260 for limitation of flexion, a 0 
percent evaluation is warranted for knee flexion limited to 
60 degrees, a 10 percent evaluation is warranted for knee 
flexion limited to 45 degrees, and a 20 percent evaluation is 
warranted for knee flexion limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

For limitation of extension under Diagnostic Code 5261, a 0 
percent evaluation is warranted for extension limited to 5 
degrees, a 10 percent evaluation is warranted for extension 
limited to 10 degrees, a 20 percent evaluation is warranted 
for extension limited to 15 degrees, a 30 percent evaluation 
is warranted for extension limited to 20 degrees, a 40 
percent evaluation is warranted for extension limited to 30 
degrees and a 50 percent evaluation is warranted for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  Likewise, the VA 
General Counsel has also held that, when x-ray findings of 
arthritis are present and a veteran's knee disability is 
evaluated under Code 5257, the veteran would be entitled to a 
separate compensable evaluation under Diagnostic Code 5003 if 
the arthritis results in limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98.  Furthermore, to warrant a separate rating for arthritis 
based on X-ray findings and limited motion under Diagnostic 
Codes 5260 or 5261, the limited motion need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  

General Counsel has also held that separate ratings under 
Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned 
for a disability of the same knee.  VAOPGCPREC 9-2004 (Sept. 
17, 2004).   


Factual Background

The veteran submitted his claim for an increased rating for 
his knee in April 2000.  

A private clinical record dated in March 2000 demonstrates 
that the veteran complained of bilateral knee pain.  The 
right knee pain was reportedly aggravated by activity.  
Physical examination revealed a full range of motion in both 
knees.  Pain was present with extreme motion bilaterally.  X-
rays were interpreted as revealing some medial joint space 
narrowing.  The pertinent diagnosis was early osteoarthritis 
of the right knee medial compartment.  

A March 2000 X-ray examination of the right knee was 
interpreted as showing no evidence of fracture or 
dislocation.  There was no arthritic change.  

A May 2000 VA clinical record shows the veteran complained of 
bilateral knee pain.  Physical examination revealed no 
instability.  

A June 2000 VA clinical record indicates that the veteran had 
a normal range of motion for flexion and extension of the 
knee.  

A November 2000 VA clinical record reveals that the veteran 
reported knee surgery in 1997 (a partial removal of meniscus) 
with no further instability.  He did report locking and 
clicking.  He had knee pain with activities as well as 
clicking and occasional locking of the knee joint.  The knee 
did not give way.  Physical 


examination revealed medial joint line pain and medial pain 
with valgus stress of the knee.  The assessment was status 
post right knee surgery.  

A December 2000 knee magnetic imaging resonance (MRI) 
examination was interpreted as revealing small joint effusion 
and tear and fragmentation of the posterior horn of the 
medial meniscus.  

On VA examination in December 2000, the veteran was employed 
at the Post Office.  He complained of pain in the right knee 
with stiffness.  He described the feeling as soreness but 
denied weakness, swelling, heat or redness.  He denied 
instability or giving way but the knee sometimes locked when 
he straightened it out.  He reported that he had missed 
approximately 40 days of work over the past six months due to 
his back but also due to his knees and feet.  He had no 
documented cases of dislocation or recurrent subluxation.  
There were no constitutional symptoms of inflammatory 
arthritis.  Effects of the disability on the veteran's 
occupation were that he missed a lot of work due to knee 
pain.  The veteran was unable to participate in sports, he 
did no lifting and was unable to perform any long distance 
walking.  Physical examination revealed a range of motion of 
flexion to 110 degrees with moderate crepitus.  Moderate 
tenderness was present over the medial ligament area.  Pain 
was present over the medial aspect with valgus stress of the 
knee.  No effusion was noted.  The diagnosis was torn medical 
meniscus of the right knee by MRI.  

A March 2002 X-ray examination of the right knee was 
interpreted as revealing no significant bony or joint 
abnormalities.  This did not exclude the meniscal 
abnormalities identified on MRI examination of December 2000.  

A VA joints examination was conducted in March 2002.  At that 
time, the veteran reported that he had quit his Post Office 
job due to back and knee pain.  He was unemployed and a full 
time student.  The veteran reported popping and cracking in 
the knee and as well as occasional locking and a feeling of 
wanting to give out laterally.  Physical examination revealed 
negative drawer sign.  Laxity was noted medially.  There was 
positive McMurray sign and crepitus.  Range of motion of the 
right knee was from 0 to 100 degrees.  The pertinent 
diagnosis was derangement of the right knee and noted MRI 
abnormality in December of 2000 with medial meniscal tear and 
status post surgery to right knee in 1997.  

In March 2003, the veteran complained of right knee pain.  
Physical examination revealed an appropriate range of motion.  

At the time of a May 2003 VA joints examination, the veteran 
complained of pain, some giving way, locking and popping.  
Pain increased with walking.  The most the veteran could walk 
was six blocks.  Physical examination revealed a range of 
motion from 0 degrees of extension to 125 degrees of flexion 
with pain beginning at 120 degrees.  Repeated flexion and 
extension did not result in any fatigability or 
incoordination.  McMurray test was negative.  Lachman and 
drawer tests were negative.  The pertinent diagnosis was 
residuals of right medial meniscus tear.  

On VA examination in April 2005, the veteran complained of 
increased problems with his knee including daily pain.  He 
reported that the knee would give way four or five times per 
day but he would not fall.  The knee would also tend to catch 
at times.  There was no true history of locking.  No true 
flare-ups were noted, only increased pain with activity.  
Physical examination revealed a range of motion of 0 degrees 
of extension to 100 degrees of flexion with pain beginning at 
100 degrees.  No crepitus was present.  Ligament testing 
demonstrated no laxity.  The pertinent diagnosis was tear of 
the medial meniscus of the right knee.  Examination did 
suggest weakness of movement of the right knee and also 
fatigability.  There were no history or examination findings 
to suggest incoordination.  No atrophy of muscles was noted 
despite the subjective complaints of pain.  

The most recent VA examination was conducted in February 
2006.  The veteran was working as a school bus driver.  He 
reported constant pain in his knee rated as 10 out of 10 all 
the time.  He reported that he could only walk one block.  
Standing for more than 15 minutes and sitting for any period 
of time caused pain.  He reported a history of right knee 
locking approximately two times per month.  He reported that 
he had lost three weeks of work over the last year solely due 
to knee pain.  He reported that he had no difficulties with 
his employer with regard to taking time off due to knee pain.  
The examiner opined that the range of motion was not 
abnormally affected or changed with increased pain such as 
would occur with fatigability, feelings of weakness or lack 
of endurance nor was there any suggestion that the range of 
motion changed with increases in pain.  Range of motion was 
120 degrees of passive flexion with a complaint of pain at 
the extreme of full flexion on the right.  There was full 
active and passive extension in the knees.  No crepitus was 
observed.  The veteran complained of tenderness in the knee.  
Ligament testing was normal.  There was no instability of the 
patella.  The diagnosis was minimal medial compartment 
degenerative joint disease.  The examiner opined that the 
veteran's spine and knee disabilities would preclude him from 
working for the Post Office but the veteran was currently 
employed as a bus driver.  

Other clinical records document intermittent treatment for 
right knee pain.  The records do not quantify the extent of 
disability associated with the service-connected disability.  

Analysis

The Board finds an increased rating is not warranted when the 
service-connected right knee is evaluated under the 
provisions of Diagnostic Code 5257 as there is no competent 
evidence of the presence of moderate or severe impairment of 
the knee due to recurrent subluxation or lateral instability.  
While the veteran complained of locking and giving way, this 
has not been objectively confirmed by any health care 
professional.  Furthermore, there is no competent medical 
evidence of the presence of any significant lateral 
instability.  While laxity was noted medially at the time of 
the March 2002 VA examination, subsequent examinations were 
silent as to any laxity of the ligaments.  Ligament testing 
conducted at the time of the April 2005 and February 2006 VA 
examinations did not evidence any laxity.  The Board finds 
the veteran's subjective complaints regarding locking and 
giving way are not objectively supported by the competent 
medical evidence of record.  Based on a lack of current 
findings of ligament laxity, the Board finds the service-
connected right knee disability more nearly approximates mild 
impairment in the knee based on recurrent subluxation or 
lateral instability.  As such, a rating in excess of 10 
percent for the service-connected right knee disability based 
on recurrent subluxation or lateral instability is not 
warranted.   

The Board finds that a rating in excess of 10 percent is not 
warranted when the service-connected right knee degenerative 
joint disease is evaluated under Diagnostic Codes 5260 based 
on limitation of flexion.  The greatest limitation of flexion 
documented in the medical records was a limitation to 100 
degrees reported at the time of the VA examinations conducted 
in March 2002 and April 2005.  As noted above, flexion must 
be limited to at least 60 degrees or less to be compensable.  

The Board finds a rating in excess of 10 percent is not 
warranted when the right knee degenerative joint disease is 
evaluated under Diagnostic Code 5261 based on limitation of 
extension of the knee.  Physical examinations conducted at 
the time of the VA examinations in March 2002, May 2003, 
April 2005 and February 2006 all demonstrate that the veteran 
had full extension of the knee (0 degrees) at those times.  
Thus, a 10 percent rating based on degenerative joint disease 
with x-ray changes and noncompensable limitation of motion is 
warranted, based on examination findings.  A higher rating is 
not in order during any portion of the appeal period.

The Board also finds that an increased rating is not 
warranted based on limitation of motion of the knee upon 
application of 38 C.F.R. §§ 4.40 and 4.45 and the holdings in 
Deluca.  The examiner who conducted the March 2003 VA 
examination determined that repeated flexion and extension 
testing did not result in any fatigability or incoordination.  
The examiner who conducted the April 2005 VA examination 
determined that the veteran did experience weakness of 
movement of the right knee and also fatigability but did not 
quantify the extent of additional disability.  The examiner 
who conducted the most recent VA examination in February 2006 
opined that the range of motion of the right knee was not 
abnormally affected or changed with increased pain such as 
would occur with fatigability, feelings of weakness or lack 
of endurance.  The examiner also opined that there was no 
suggestion that the range of motion of the right knee would 
change with pain.  As two of the VA examiners determined that 
the veteran did not experience any additional pain on use or 
during flares and the other examiner found the presence of 
this symptomatology but did not quantify it, the Board finds 
the preponderance of the evidence is against a finding that 
the veteran experiences any additional loss of motion as a 
result of pain on use or during flares.  

There is no other Diagnostic Code which would allow for 
higher evaluations for the service-connected right knee 
disabilities.  


Entitlement to an increased disability evaluation for the 
veteran's lumbar strain with spurring, evaluated as 20 
percent disabling from January 29, 1999 to February 6, 2006 
and evaluated as 40 percent disabling from February 7, 2006 
to the present.

Criteria

During the course of this appeal, the diagnostic criteria for 
the evaluation of spinal disabilities were modified.  See 68 
Fed. Reg. 51454-58 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-43).  Effective September 23, 
2002, VA also revised the criteria for evaluating 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345- 54349 
(Aug. 22, 2002).  When a law or regulation changes while an 
appeal is pending, the version most favorable to the claimant 
applies, absent legislative intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory 
or regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

The veteran's service-connected back disability was 
originally evaluated under Diagnostic Code 5295, for 
lumbosacral strain.  Prior to the regulatory changes, 
Diagnostic Code 5295 provided as follows:  Lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position warrants a 20 
evaluation.  Severe lumbosacral strain with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign; marked limitation of forward bending in the standing 
position; loss of lateral motion with osteoarthritic changes; 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion warrants a 
40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002). 

Prior to the regulatory changes, limitation of motion of the 
lumbosacral spine was rated under Diagnostic Code 5292.  
Under this Code, a 20 percent rating was assigned for 
moderate limitation of motion, and a 40 percent evaluation 
was assigned for severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).  

Subsequent to the regulatory changes, lumbosacral strain and 
other disabilities of the spine are rated under the General 
Rating Formula for Diseases and Injuries of the Spine, which 
provides the following:  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease - unfavorable 
ankylosis of the entire spine warrants a 100 percent 
evaluation and unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent evaluation.  

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent evaluation.  

Forward flexion of the cervical spine of 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine warrants 
a 30 percent evaluation.  

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent evaluation.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006).  

Prior to the regulatory revisions, Diagnostic Code 5293, 
which evaluated intervertebral disc syndrome, awarded the 
following: pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warranted a 60 percent evaluation.  Severe intervertebral 
disc syndrome, with recurring attacks and with intermittent 
relief, warranted a 40 percent evaluation.  Moderate 
intervertebral disc syndrome with recurring attacks warranted 
a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  

Under the interim revised regulations, effective September 
23, 2002 to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Using the interim revised 
criteria, intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warranted a 60 percent evaluation.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than six weeks during the past 12 months, a 40 
percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months, a 20 percent 
evaluation is warranted.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note 1.  

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71, Diagnostic Code 
5237.

Factual Background

The veteran submitted his claim for an increased rating in 
June 1999.  

A private clinical record dated in January 1998 reveals that 
the veteran complained of recent pain down the right side of 
his leg.  Range of motion was flexion from 0 to 90 degrees 
with pain at the end of flexion.  Extension was from 0 to 60 
degrees with pain.  Lateral bending was from 0 to 45 degrees 
with pain.  Straight leg raising was negative bilaterally and 
there was negative Laseguge test.  X-ray of the lumbar spine 
was interpreted as revealing degenerative disc disease at L5-
S1.  The pertinent impression was degenerative disc disease 
at L5-S1.  

A January 1998 MRI showed a normal back with bulging disc at 
L5-S1 without lateralization or compression of the cord.  

An April 1999 X-ray of the lumbar spine was interpreted as 
revealing mild spurring of L4-5.  An April 1999 MRI 
examination of the lumbar spine was also interpreted as 
revealing mild spurring L4-5.

An August 1999 VA X-ray of the lumbar spine appeared to be 
within normal limits.  

A the time of an August 1999 VA examination, the veteran was 
employed with the Post Office.  He complained of constant 
pain, especially with bending.  He denied stiffness, 
weakness, fatigability or lack of endurance.  Treatment 
consisted of Motrin as Tylenol 3 and Percocet interfered with 
his employment.  He had flares approximately every 10 days 
lasting two to three days.  He reported that he was unable to 
work during flares.  He had missed two months of work already 
this year.  The effects on the veteran's usual occupation and 
daily activities were that he had lost quite a bit of work, 
he tired easily and was unable to do some activities that he 
would enjoy.  Physical examination revealed mild spasm on the 
right side of the spine.  There were no postural 
abnormalities or deformities.  Range of motion was flexion to 
70 degrees with pain at 35 degrees.  Lateral flexion to the 
left was 30 degrees and to the right 20 degrees, both limited 
with pain at the end point.  Rotation was 40 degrees 
bilaterally with pain.  Testing revealed intact sensation in 
the legs but the veteran reported previous numbness.  The 
diagnosis was chronic lumbar strain with a normal X-ray and 
only minimal spurring noted on MRI.  

At the time of a VA joints examination in March 2002, it was 
noted that the veteran had quit the Post Office due to back 
and knee pain.  He was unemployed and a full time student.  
He reported daily back pain with flares.  During flares, he 
had to lie with his legs up on the couch and stretch his 
lower back.  He did no sports due to knee and lower back 
problems.  He avoided heavy lifting.  Physical examination 
was without apparent muscle spasm.  Tenderness was present.  
Range of motion was forward flexion from 0 degrees to 84 
degrees with pain.  Backward extension was from 0 to 20 
degrees.  Lateral range of motion was from 0 to 35 degrees on 
the right and 0 to 30 degrees on the left.  Pain was present 
with right lateral flexion throughout the lumbosacral spine.  
Crepitus and audible popping were present with range of 
motion testing.  The pertinent diagnosis was arthritis of the 
lumbar spine and arthritic changes per X-ray.  

A March 2002 X-ray of the lumbosacral spine was interpreted 
as being a generally normal examination with mild disk space 
narrowing at L5-S1.  

A December 2002 X-ray of the spine revealed a generally 
normal examination of the lumbosacral spine with mild disk 
space narrowing at L5-S1.  

A VA joints examination was conducted in May 2003.  The 
veteran complained of increasing back pain since his last VA 
examination.  Occasionally, the pain would radiate into his 
thighs.  Pain was increased with walking or activity.  He was 
not receiving active treatment for his back.  He was employed 
as a bus driver and his orthopedic difficulties did not 
interfere with that.  Physical examination revealed that 
straight leg raising was negative to 70 degrees causing low 
back pain only without radicular pain on either side.  
Sensation was normal in the legs and feet.  There was no 
evidence of neuropathy.  Range of motion was lumbar flexion 
to 82 degrees with pain beginning at 20 degrees.  Extension 
was to 30 degrees with pain at the end point.  Right side 
bending was limited to 13 degrees with pain beginning at that 
point.  Left side bending is to 20 degrees without pain.  
Right and left rotation were full.  No gross spasm of the 
back was present.  No tenderness was present.  The pertinent 
diagnosis was chronic lumbar strain.  

A May 2003 X-ray of the lumbosacral spine revealed slightly 
reduced disk space at L5-S1.  

At the time of an April 2005 VA examination, the veteran 
reported that his back was worse than in the past.  He had 
pain in the right lumbar area which extended into the right 
thigh and foot.  Pain was present on a daily basis and 
increased with activities.  Physical examination did not 
reveal any muscle spasm.  Range of motion was 60 degrees of 
flexion, 15 degrees of extension, and 15 degrees of right and 
left lateral bending with pain throughout the entire range of 
lateral bending.  Rotation was 10 degrees bilaterally.  No 
tenderness was present to palpation.  The pertinent diagnosis 
was lumbar strain.  The examiner noted that the veteran had 
left his employment at the Post Office as well as school due 
to back pain but he was currently working as a bus driver 
despite his complaints.  The examiner opined that the 
severity of the fatigability and weak movements did not 
prevent the veteran from working.  

Electrodiagnostic testing conducted by VA in June 2005 was 
interpreted as being an abnormal study consistent, in part, 
with right lumbosacral radiculopathy.  

The most recent VA examination was conducted in February 
2006.  The veteran reported that his back pain was worse than 
it was one year prior.  He complained of pain in the back, 
right hip, thigh and leg.  Pain was present on a daily basis 
and increased with walking more than one block or standing 
more than 15 minutes.  His sleep was disturbed by back pain.  
He worked as a school bus driver where he reportedly lost 
three weeks of work last year solely due to back pain.  The 
examiner opined that the range of motion was not abnormally 
affected or changed with increased pain such as would occur 
with fatigability, feelings of weakness or lack of endurance 
nor was there any suggestion that the range of motion changes 
with increases in pain.  Physical examination revealed a 
range of motion of 40 degrees of flexion, 5 degrees of 
extension, 15 degrees of right lateral bending, 10 degrees of 
left lateral bending, all with complaints of pain at the 
extremes of motion.  Right rotation was 10 degrees and left 
rotation was 15 degrees with a complaint of popping at the 
extremes of motion.  The examiner noted that a June 2005 MRI 
was suggestive of a right lumbosacral radiculopathy.  The 
examiner opined that the electromyographic changes which 
indicated radiculopathy would be called into question given 
the absence of any abnormal physical findings and the 
presence of type II diabetes.  There was no change in 
February 2006 lumbar X-rays when compared with a prior study 
in April 2005.  Slight L5 disc space narrowing was noted.  
The pertinent diagnosis was degenerative disc disease of the 
lumbar spine.  The examiner opined that the veteran's chronic 
lumbar strain progressed to a minimal degree of degenerative 
disc disease.  The examiner noted that the veteran was 
employed as a school bus driver and that his complaints and 
the findings from examination would preclude the veteran from 
doing physical work such as at the Post Office.  

Other clinical records document intermittent treatment for 
low back pain.  The records do not quantify the extent of 
disability associated with the service-connected disability.  


Analysis

The Board finds that an increased rating is not warranted for 
the service connection lumbar spine strain when it is 
evaluated under Diagnostic Code 5295.  Prior to February 7, 
2006, there is no competent evidence of record indicating 
that the service-connected disability is manifested by 
listing of the whole spine to the opposite side or positive 
Goldthwaite's sign.  There is no indication that the service-
connected disability is manifested by marked limitation of 
forward bending in the standing position.  Nor was there loss 
of lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint space.  There was no abnormal 
mobility on forced motion.  As of February 7, 2006 and 
thereafter, the veteran was already receiving the schedular 
maximum assignable under Diagnostic Code 5295.  

The Board finds an increased rating is not warranted when the 
service-connected back disability is evaluated under 
Diagnostic Code 5292 in effect prior to the regulatory 
changes.  In order to warrant more than a 20 percent 
evaluation, there must be evidence of severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  
Range of motion testing as set out above demonstrates some 
limitation of motion in the veteran's spine but this does not 
rise to a level equating to severe limitation of motion.  
Range of motion testing demonstrates that the veteran was 
able to accomplish more than half of all the ranges of motion 
of the lumbar spine.  The Board finds the ability to perform 
at least half of all the possible range of motion does not 
equate to severe limitation of motion.  

The Board finds an increased rating is not warranted for the 
service-connected lumbar strain when it is evaluated under 
the current criteria set out in the General Rating Formula 
for Diseases and Injuries of the Spine.  The clinical 
evidence does not reflect forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  All 
VA examinations of record reflect forward flexion of the 
spine significantly greater than 30 degrees, and no examiner 
has suggested the veteran exhibits ankylosis of the 
lumbosacral spine.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical  
procedure."  Colayong v. West, 12 Vet. App. 524 (1999).  As 
the veteran retains at least some motion of the spine, an 
increased rating based on ankylosis is not warranted at the 
present time.   

The Board notes there is a question of intervertebral disc 
syndrome symptomatology being present.  Electrodiagnostic 
testing conducted by VA in June 2005 was interpreted as being 
consistent with right lumbosacral radiculopathy.  However, 
the examiner who conducted the most recent VA examination in 
February 2006 noted the abnormal MRI finding and opined that 
the finding of radiculopathy should be called into question 
based on a lack of any abnormal physical findings and the 
fact that the veteran had type II diabetes.  There is no 
other evidence of the presence of objective neurologic 
abnormalities such as bowel or bladder impairment associated 
with the veteran's service-connected spine disability which 
would allow for an increased rating under the provisions of 
the interim criteria for intervertebral disc syndrome which 
permit a rating based on combining separate evaluations of 
chronic orthopedic and neurologic manifestations.  

Evaluation of the veteran's lumbosacral strain under the 
revised criteria for intervertebral disc syndrome based on 
incapacitating episodes also would not warrant an increased 
rating for this disability.  The veteran does not experience 
incapacitating episodes having a total duration of at least 4 
weeks but less than six weeks during the past 12 months, as 
would warrant the next higher evaluation of 40 percent.  
Although the veteran has consistently reported chronic pain 
in the back and has reported that he had missed several weeks 
of work due to his back problem, there is no indication that 
the work missed was the result of bed rest prescribed by a 
physician nor evidence that the back problems required 
treatment by a physician.  The missed work alleged by the 
veteran does not meet the definition of an incapacitating 
episode as set out under Note 1 for the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Thus, an increased rating under Diagnostic Code 
5243 is not warranted.   

The Board finds an increased rating for the service-connected 
lumbar strain is not warranted upon consideration of pain on 
use or during flares as set out in 38 C.F.R. §§ 4.40, 4.45 
and Deluca, supra.  There is no competent medical evidence 
documenting additional loss of the range of motion of the 
veteran's back due to pain on use or during flares.  The 
examiner who conducted the most recent VA examination in 
February 2006 opined that the veteran's range of motion would 
not be abnormally affected or changed with increases in pain.  

Extraschedular consideration and benefit of the doubt 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disabilities at issue present such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's lumbar strain and right knee strain 
have required no extended periods of hospitalization since 
the initiation of this appeal, and are not shown by the 
evidence to present marked interference with employment in 
and of themselves, as the veteran remains employed.  
Therefore, the assignment of extraschedular evaluations under 
38 C.F.R.  § 3.321(b) are not warranted for either of the 
issues on appeal.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disabilities are unusual, or caused marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein. 

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b). 


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for the veteran's right knee strain is not warranted.  
The appeal is denied.  

Entitlement to an initial disability evaluation in excess of 
10 percent for the veteran's medial compartment degenerative 
joint disease, right knee, is not warranted.  The appeal is 
denied.

Entitlement to an increased disability evaluation for the 
veteran's lumbar strain with spurring, evaluated as 20 
percent disabling from January 29, 1999 to February 6, 2006 
and evaluated as 40 percent disabling from February 7, 2006 
to the present is not warranted.  The appeal is denied.  


____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


